DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 2 in the amendments filed 5/12/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see the claim amendments and page 4 of the remarks filed 5/12/2022, with respect to the rejection of claim 9 under 35 U.S.C. 112(b) as set forth in paragraph 7 of the action mailed 2/17/2022, have been fully considered and are persuasive.  The rejection of claim 9 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 6391425 B1) in view of Bothe et al. (US 5254394), which was incorporated by reference in the ‘425 publication, and in further view of Iwasa et al. (US 2007/0003777 A1).

Regarding claims 1, 3-5 and 8, Migliorini teaches cast polyolefin film (thermoplastic resin film, unstretched resin film of current claim 5) comprising a core layer (a) (substrate layer (I)), an embossed layer (b) (printable layer (II)) on a side of the core layer (a) and an additional outer layer (c) (adhesive-processing layer (III)) on the opposite side of the core layer (a) (abstract), which said core layer (a) comprises, inter alia, an isotactic polypropylene homopolymer (crystalline polypropylene resin) (column 2, line 62 to column 3, line 13) and additives such as nucleators (current claim 3) and petroleum resins (column 5, lines 3-35) in an amount of 3 to 15 % by weight), which overlaps that presently claimed, towards improving certain properties of a film (see column 3, lines 34-41; column 4, lines 6-18 of the Bothe reference).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Migliorini also teaches that the embossed layer (b) comprises a blend of metallocene polyethylenes and polypropylene (current claim 4) (column 3, lines 14-48), and the additional outer layer (c) comprises, inter alia, linear low density polyethylene (LLDPE) (column 3, line 61 to column 4, line 7).  The Examiner notes that, while Migliorini does not specify the % by mass for the isotactic polypropylene for the core layer (a) or the % by mass of the LLDPE in the additional outer layer (c), given that the respective films employ the polymers as film-formers, one skilled in the art would recognize that the polymers would occupy the majority of the mass (i.e. 60 to 99.5 % by mass of the isotactic polypropylene and 50% by mass or more of the LLDPE) for the respective films.

Migliorini is silent to the cast polyolefin film demonstrating the presently claimed haze, the surface of the additional outer layer (c) having the presently claimed arithmetic mean roughness (Ra) and ten-point mean roughness (Rzjis) (current claim 1), and the embossed layer having the presently claimed arithmetic mean roughness (Ra) and ten-point mean roughness (Rzjis) (current claim 8).  However, Migliorini is conspicuously directed to the films employed in packaging (column 1, lines 5-12).

In addition, Bothe teaches packaging films (title), and instructs that the packaging films should demonstrate optical properties such as high transparency (column 1, lines 53-57).

Indeed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the films of Migliorini with the presently claimed haze based on the optical properties required of the prior art’s applications in the packaging industry as in the present invention.

Furthermore, Iwasa teaches an in-mold label comprising a heat-sealable resin layer (II), which is comparable to the adhesive-processing layer (III) presently claimed, having a arithmetic average roughness (Ra) of 0.5-10 m and a ten-point average roughness (Rzjis) of 10-50 m (para 0014) towards a balance of blistering inhibition and appearance (para 0030); and comprising a printable layer (III) having a arithmetic average roughness (Ra) of 0.15-2 m and a ten-point average roughness (Rzjis) of 2-20 m (para 0015) towards a balance of improved printability and appearance (para 0031).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the films of Migliorini/Bothe with the presently claimed roughnesses based on the blistering inhibition, printability and aesthetic required of the prior art’s applications in the packaging industry as in the present invention.

Regarding claim 6, while Migliorini does not disclose the presently claimed thicknesses, it is submitted that selection of the thicknesses for the respective layers of a multilayer laminate is within the skill level of one of ordinary skill in the art based on the overall thickness required of the resultant laminate and/or the desired properties required of the resultant laminate that are provided by each of the respective layers of said laminate.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 6391425 B1) in view of Bothe et al. (US 5254394), and in further view of Iwasa et al. (US 2007/0003777 A1) and Blackwell et al. (US 2008/0206505 A1).

Regarding claim 9, Migliorini/Bothe/Iwasa teaches the cast polyolefin film as in the rejection of at least claim 1 set forth above.  Migliorini/Both/Iwasa does not disclose that the cast polyolefin film comprises an adhesive label.

However, Blackwell teaches a polymeric film for labeling articles towards labelling containers used for packaging (abstract, para 0038) comprising layers (A), (B) and (C) comprising crystalline polypropylenes and polyethylenes (para 0012, 0022 and 0026; figure 1), and comprising adhesive layer (D) attached to layer (C) (para 0007 and figure 2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the films of Migliorini/Bothe/Iwasa with an adhesive layer as demonstrated in Blackwell towards attaching the films of Migliorini/Bothe/Iwasa to a packaging material, and thereby arrive at the presently claimed invention from the disclosures of the prior art.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini et al. (US 6391425 B1) in view of Bothe et al. (US 5254394), and in further view of Iwasa et al. (US 2007/0003777 A1).

Regarding claim 10, Migliorini/Bothe/Iwasa teaches cast polyolefin film as in the rejection of at least claims 1 and 8 as set forth above, which is equally applicable to the current claim.

Response to Arguments
Applicant’s arguments, see the claim amendments, the Declaration filed under rule 1.132 and pages 4-9 of the remarks, all of which were filed 10/21/2021, with respect to the rejections of claims 1-6 and 8 over Migliorini et al. in view of Bothe et al. and in further view of Iwasa et al. under 35 U.S.C. 103; and claim 9 over Migliorini et al. in view of Bothe et al. and in further view of Iwasa et al. and Blackwell et al. under 35 U.S.C. 103; and claim 10 over Migliorini et al. in view of Bothe et al. and in further view of Iwasa et al. under 35 U.S.C. 103 as set forth respectively in paragraphs 8-10 of the action mailed 2/17/2022, have been fully considered but they are not persuasive.

The Examiner respectfully reminds the Applicant that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).  Indeed, with respect to the presently claimed surface roughnesses, Iwasa was ONLY employed to remedy Migliorini in this matter.  In addition, it is respectfully submitted that there is no adhesive layer (IV) recited in at least claims 1 and 10.
In regards to the Applicant’s position that he presently claimed invention demonstrates unexpected results in terms of the recited thermoplastic resin film, it is submitted that, as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  
Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of “50% by mass or more” for the LLDPE resin in the adhesive-processing layer (III).  Currently, to include the noted Declaration, the data spans 60 to 100 % by mass of the LLDPE in said layer (III), but there is no data demonstrating the recited/argued haze value for 50 to 60 % by mass of the LLDPE.  In addition, Additional Example 1 of said Declaration, while demonstrating a haze value above the presently claimed 12% when the LLDPE is present below 50 % by mass, does not demonstrate inadequate haze values for LLDPE resin present immediately below the lower limit of 50% by mass of LLDPE of the claimed invention.  
Thus, it is unclear from the presently disclosed data if indeed the unexpected results presently postured would be provided over the entire claimed range of 50% by mass or more of the LLDPE resin.  In addition, it is significant to note that Comparative Example 1 in Table 2 of the specification as originally filed provides the LLDPE resin in layer (III) at 100% by mass, but demonstrates a haze value well above the presently claimed haze value of 12%.
Addressing the Applicant’s position against Migliorini, it is respectfully reiterated that the presently claimed invention does not disclose the presence of an adhesive layer on the adhesive-processing layer (III), and thus Migliorini does not need to disclose an adhesive layer disposed on the additional outer layer (c) to teach or render obvious the invention as recited in at least current claim 1.  The Examiner also respectfully reminds the Applicant that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
Regarding Iwasa, the Examiner submits that there is nothing in the reference (or Migliorini) that teaches away from the heat-sealable resin layer (or the outer layer (c) of Migliorini) from providing a “processing layer” for an adhesive.  Further, there is nothing in the language presently claimed requiring the adhesive-processing layer (III) “does not need” to be melted to serve in its claimed or disclosed purpose

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/5/2022